Title: To John Adams from Johann Kalb, 15 October 1779
From: Kalb, Johann
To: Adams, John


     
      Sir
      Camp near Westpoint Octr. 15th. 1779
     
     I heard with a great deal of pleasure your happy return to Boston and your appointment by Congress as plenipotentiary for the next Peace, they could not commit Such an important Trust to abler hands than yours. I wish with all my heart you may have the earliest opportunity of going to work, and to Settle all matters to the greatest honor Glory and happiness for the United States and yourself.
     The Chevr. de la Colombe having been in Marquess de la Fayette’s family while he Staid in our army, and a Supernumerary aid de Camp to me this Campaign, But his father desiring him to come home, I request the Favour of you to admit as a Passenger into the Same Frigate you are to Sail in. The Count de la Luzerne hath favoured him with a letter for Monsr. de Chavannes to the Same purpose.
     I wish you most Sincerely, a Speedy and happy Passage, a lasting health and Success in all your undertakings.
     With great Esteem and Respect I have the honor to be Dear Sir Your most obedient and very humble Servant
     
      The Baron de Kalb
     
     
      P.S. Would you do me the favour of forwarding the inclosed by Some other Vessel then your own in case Chev. de la Colombe is to Sail in your Company (he having one for Made. de Kalb of the Same contents,) or to convey it yourself if Chv. de la Colombe was not to Sail with you.
     
    